



COURT OF APPEAL FOR ONTARIO

CITATION: Narayanan v. Padathe, 2016 ONCA 708

DATE: 20160927

DOCKET: C62016

Weiler, Blair and van Rensburg JJ.A.

BETWEEN

Ranjit Narayanan

Applicant
(Respondent to the Appeal)

and

Lalita Padathe

Respondent
(Appellant)

Lalita Padathe, acting in person

Tilda M. Roll and Bryan J. Marco, for the respondent

Heard: September 22, 2016

On appeal from the judgment of Justice J. Patrick Moore
    of the Superior Court of Justice, dated March 21, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellants motion to change brought in May, 2014, requesting
    spousal support on the basis of a change in circumstances was dismissed by way
    of summary judgment. Instead, the court gave effect to an August 18, 2011
    consent final order that spousal support would be terminated on February 1,
    2014, six months after the appellants expected completion of her studies at
    the end of August, 2013.

[2]

On appeal, the appellant raises four interrelated grounds of appeal: 1)
    the motions judge incorrectly ruled third party letters from her family
    physician and school were inadmissible, 2) incorrectly placed the onus on the
    appellant to adduce expert evidence, 3) erred in finding the claim was
    statute-barred in the sense that it did not comply with the requirements of
    s. 17(10) of the
Divorce Act
, R.S.C., 1985, c. 3 (2nd Supp.), and 4)
    failed to accord procedural fairness to her.

[3]

We would not give effect to the appellants submissions. Even if the
    medical and other evidence put forward by the appellant is admitted, that
    evidence does not meet the requirements of s. 17(10) of the
Divorce Act
.
    In particular, there is no evidence that the alleged worsening of the
    appellants medical condition which affected her functioning at the university
    is related to the marriage. Accordingly, the appeal is dismissed.

[4]

Costs of the appeal to the respondent fixed in the amount of $3,000 all
    inclusive.


